     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                            Entered 07/23/19 17:46:59             Page 1 of 21
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

In re: Sherdena Latrice Jackson                   xxx-xx-4379             §          Case No:     19-32290-hdh-13
       4900 Pear Ridge Drive, #2505                                       §
                                                                                     Date:        7/23/2019
       Dallas, TX 75287                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES
    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.
    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.
    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.
Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:     Variable                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     42 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:     $18,340.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                             Entered 07/23/19 17:46:59                 Page 2 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $310.00       per month, months    1       to    4    .
             $450.00       per month, months    5       to   42    .

          For a total of    $18,340.00      (estimated " Base Amount ").
          First payment is due      8/8/2019        .
          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .
          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:
     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                       DSO CLAIMANTS                          SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                            Entered 07/23/19 17:46:59               Page 3 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.
                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.
                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Conn's HomePlus                                      $2,476.00         $1,238.00       0.00%                                          Pro-Rata
Household Goods

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

Garys Used Cars                                                       $10,347.00       5.00%         Month(s) 5-42                     $299.93
2011 Chevrolet Camaro SS

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.




                                                                 Page 3
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                           Entered 07/23/19 17:46:59              Page 4 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Title Max Corp HQ                                            2005 Chevrolet Blazer                                                 $800.00

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Aaron's Sales & Lease                                                 $0.00
Aaron's Sales & Lease                                                 $0.00
Aaron's Sales & Lease                                                 $0.00
Aaron's Sales & Lease                                                 $0.00
Action Revenue Recovery                                             $233.00
Action Revenue Recovery                                             $227.00
Action Revenue Recovery                                             $167.00
Action Revenue Recovery                                              $56.00
Ad Astra Recovery                                                   $907.00
AMCOL Systems, Inc.                                                 $200.00
AMCOL Systems, Inc.                                                 $200.00
AT&T                                                                  $0.00
Brident Dental                                                        $0.00
CMRE Financial Services                                             $634.00

                                                                Page 4
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19      Entered 07/23/19 17:46:59       Page 5 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


CMRE Financial Services                       $355.00
CMRE Financial Services                       $335.00
CMRE Financial Services                       $205.00
CMRE Financial Services                       $185.00
CMRE Financial Services                          $90.00
Comenity Bank/Victoria Secret                 $643.00
Commonwealth Financial Systems                $742.00
Conn's Appliance Inc                              $0.00
Conn's HomePlus                             $1,238.00 Unsecured portion of the secured debt (Bifurcated)
Conn's HomePlus                                   $0.00
Courtesy Lns                                      $0.00
Credit Bureau of Louisianna                 $6,001.00
Credit Collection Services                    $149.00
Credit One Bank                                   $0.00
ERC/Enhanced Recovery Corp                    $159.00
Fingerhut                                         $0.00
First Choice Emergency Room                       $0.00
Garys Used Cars                                   $0.00
Hillcrest Davidson & A                      $2,035.00
Hunter Warfield                             $5,786.00
Jefferson Capital Systems, LLC              $2,738.00
Jefferson Capital Systems, LLC              $1,284.00
Loan by Phone LLC                                 $0.00
Midland Funding                               $963.00
NCB Management Services                     $1,040.00
Pathologists Bio-Med                              $0.00
Plano Emergency Physicians                        $0.00
Plaza Services, LLC                           $407.00
Prestige Financial Svc                     $16,125.00
Questcare Medical Services                        $0.00
Receivables Management Partners, LLC          $300.00
Receivables Management Partners, LLC             $67.00
RISE Credit                                       $0.00
Security Finance                                  $0.00
Security Finance                                  $0.00
Spectrum/Charter Communications                   $0.00
Speedy/Rapid Cash                                 $0.00
State of Louisiana                         $42,000.00
State of Louisiana                                $0.00
Stream Energy                                     $0.00
Synerprise Consulting Services, Inc              $84.00
T-Mobile                                          $0.00
Texas Medicine Resources                          $0.00
Texas Radiology Associates                        $0.00
The Cash Store                                    $0.00


                                           Page 5
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                              Entered 07/23/19 17:46:59                Page 6 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


The General Insurance                                                     $0.00
Tower Loan                                                                $0.00
Tower Loan                                                                $0.00
Transworld Sys Inc/33                                                  $830.00
United Revenue Corp.                                                 $1,319.00
Verizon Wireless                                                          $0.00
Wells Fargo Bank NA                                                    $338.00
Willis Knighton Health System                                             $0.00
World Acceptance                                                          $0.00

TOTAL SCHEDULED UNSECURED:                                         $88,042.00
The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:
Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:
The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:
Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.




                                                                   Page 6
        Case 19-32290-hdh13 Doc 13 Filed 07/23/19                          Entered 07/23/19 17:46:59                Page 7 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:
The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.
F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):
Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.




                                                                  Page 7
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                              Entered 07/23/19 17:46:59                Page 8 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.
L.   CLAIMS TO BE PAID:
"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."
N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:
Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.



                                                                   Page 8
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                             Entered 07/23/19 17:46:59                Page 9 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:
Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.




                                                                  Page 9
     Case 19-32290-hdh13 Doc 13 Filed 07/23/19                           Entered 07/23/19 17:46:59                 Page 10 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                 Page 10
    Case 19-32290-hdh13 Doc 13 Filed 07/23/19                          Entered 07/23/19 17:46:59                Page 11 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
    Case 19-32290-hdh13 Doc 13 Filed 07/23/19                         Entered 07/23/19 17:46:59                  Page 12 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the    23rd day of July, 2019        :

(List each party served, specifying the name and address of each party)


Dated:              July 23, 2019                                         /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Aaron's Sales & Lease                             Action Revenue Recovery                           Brident Dental
xxxxxx8506                                        xxx7294                                           530 S. Main St.
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Orange, CA 92868
PO Box 100039                                     PO Box 4084
Kennesaw, GA 30156                                Monroe, LA 71211


Aaron's Sales & Lease                             Action Revenue Recovery                           CMRE Financial Services
xxxxxx6205                                        xxx3806                                           xxxxxxxxxxxxxxxx0709
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 100039                                     PO Box 4084                                       3075 E Imperial Hwy Ste 200
Kennesaw, GA 30156                                Monroe, LA 71211                                  Brea, CA 92811


Aaron's Sales & Lease                             Ad Astra Recovery                                 CMRE Financial Services
xxxxxx0424                                        xxx9102                                           xxxxxxxxxxxxxxxx0774
Attn: Bankruptcy                                  7330 West 33rd Street North                       Attn: Bankruptcy
PO Box 100039                                     Suite 118                                         3075 E Imperial Hwy Ste 200
Kennesaw, GA 30156                                Wichita, KS 67205                                 Brea, CA 92811


Aaron's Sales & Lease                             AMCOL Systems, Inc.                               CMRE Financial Services
xxxxxx0157                                        xxxx4973                                          xxxxxxxxxxxxxxxx0775
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 100039                                     PO Box 21625                                      3075 E Imperial Hwy Ste 200
Kennesaw, GA 30156                                Columbia, SC 29221                                Brea, CA 92811


Action Revenue Recovery                           AMCOL Systems, Inc.                               CMRE Financial Services
xxx7293                                           xxxx5398                                          xxxxxxxxxxxxxxxx9595
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 4084                                       PO Box 21625                                      3075 E Imperial Hwy Ste 200
Monroe, LA 71211                                  Columbia, SC 29221                                Brea, CA 92811


Action Revenue Recovery                           AT&T                                              CMRE Financial Services
xxx7295                                           P.O. Box 5001                                     xxxxxxxxxxxxxxxx7514
Attn: Bankruptcy                                  Carol Stream, IL 60197                            Attn: Bankruptcy
PO Box 4084                                                                                         3075 E Imperial Hwy Ste 200
Monroe, LA 71211                                                                                    Brea, CA 92811




                                                               Page 12
    Case 19-32290-hdh13 Doc 13 Filed 07/23/19             Entered 07/23/19 17:46:59   Page 13 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


CMRE Financial Services                 Credit Collection Services           Hunter Warfield
xxxxxxxxxxxxxxxx0195                    xxxx5382                             xxx5553
Attn: Bankruptcy                        Attn: Bankruptcy                     Attention: Bankruptcy
3075 E Imperial Hwy Ste 200             725 Canton St                        4620 Woodland Corporate Blvd
Brea, CA 92811                          Norwood, MA 02062                    Tampa, FL 33614


Comenity Bank/Victoria Secret           Credit One Bank                      Jefferson Capital Systems, LLC
xxxxxxxxxxxx9418                        xxxxxxxxxxxx8932                     xxxxxxxxx3003
Attn: Bankruptcy                        ATTN: Bankruptcy Department          PO Box 1999
PO Box 182125                           PO Box 98873                         Saint Cloud, MN 56302
Columbus, OH 43218                      Las Vegas, NV 89193


Commonwealth Financial Systems          ERC/Enhanced Recovery Corp           Jefferson Capital Systems, LLC
xxxxxxx50N1                             xxxxx2403                            xxxxxxxxx7003
Attn: Bankruptcy                        Attn: Bankruptcy                     PO Box 1999
245 Main Street                         8014 Bayberry Road                   Saint Cloud, MN 56302
Dickson City, PA 18519                  Jacksonville, FL 32256


Conn's Appliance Inc                    Fingerhut                            Loan by Phone LLC
c/o Becket and Lee LLP                  xxxxxxxxxxxx9825                     201 Keith St. SW Ste. 80
PO Box 3002                             Attn: Bankruptcy                     Cleveland, TN 37311
Malvern PA 19355-1245                   PO Box 1250
                                        Saint Cloud, MN 56395


Conn's HomePlus                         First Choice Emergency Room          Midland Funding
xxxxx4531                               PO Box 841047                        xxxxxx3416
Attn: Bankruptcy Dept                   Dallas, TX 75284                     2365 Northside Dr Ste 300
PO Box 2358                                                                  San Diego, CA 92108
Beaumont, TX 77704


Conn's HomePlus                         Garys Used Cars                      NCB Management Services
xxxxx4530                               x9361                                xx8785
Attn: Bankruptcy Dept                   5515 Singleton Blvd                  Attn: Bankruptcy
PO Box 2358                             Dallas, TX 75212                     One Allied Drive
Beaumont, TX 77704                                                           Trevose, PA 19053


Courtesy Lns                            Garys Used Cars                      Pathologists Bio-Med
982                                     xx249R                               P.O. Box 610483
112 N Main                              5515 Singleton Blvd                  Dallas, TX 75261
Springhill, LA 71075                    Dallas, TX 75212



Credit Bureau of Louisianna             Hillcrest Davidson & A               Plano Emergency Physicians
xxx3697                                 xx1664                               PO Box 42914
Attn: Bankruptcy                        Attn: Bankruptcy                     Philadelphia, PA 19101-2914
PO Box 1107                             715 N Glenville - Suite 450
Shreveport, LA 71163                    Richardson, TX 75081




                                                   Page 13
    Case 19-32290-hdh13 Doc 13 Filed 07/23/19              Entered 07/23/19 17:46:59   Page 14 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


Plaza Services, LLC                     Spectrum/Charter Communications       Texas Radiology Associates
xxxx1468                                PO Box 790261                         PO Box 2285
110 Hammond Drive                       Saint Louis, MO 63179-0261            Indianapolis, IN 46206-2285
Suite 110
Atlanta, GA 30328


Prestige Financial Svc                  Speedy/Rapid Cash                     The Cash Store
xxx9580                                 Attn: Bankruptcy Dept.                Attn. Bankruptcy Dept.
Attn: Bankruptcy                        PO Box 780408                         1901 Gateway Dr.
351 W Opportunity Way                   Wichita, KS 67278                     Irving, TX 75038
Draper, UT 84020


Questcare Medical Services              State of Louisiana                    The General Insurance
PO Box 201611                           xxx-xx-H379                           2700 N Stemmons Fwy, #1011
Dallas, TX 75320-1611                   c/o Fraud & Recovery Dept             Dallas, TX 75207
                                        PO Box 91147
                                        Baton Rouge, LA 70821-9147


Receivables Management Partners,        State of Louisiana                    Title Max Corp HQ
LLC                                     xxx-xx-H379                           15 Bull St. Ste. 200
xxxxxxxxxxxxx0620                       c/o Fraud & Recovery Dept             Savannah, GA 31401
Attn: Bankruptcy                        1627 N. 4th St.
PO Box 21626                            Baton Rouge, LA 70802
Waco, TX 76702

Receivables Management Partners,        Stream Energy                         Tom Powers
LLC                                     PO Box 650026                         105 Decker Crt, Ste 1150
xxxxxxxxxxxxx8179                       Dallas, TX 75265                      Irving, TX 75062
Attn: Bankruptcy
PO Box 21626
Waco, TX 76702

RISE Credit                             Synerprise Consulting Services, Inc   Tower Loan
x4325                                   xxxx8411                              xxxxxxx4450
Attn: Bankruptcy                        Attn: Bankruptcy                      Attn: Bankruptcy
PO Box 101808                           5651 Broadmoor                        PO Box 320001
Fort Worth, TX 76185                    Mission, KS 66202                     Flowood, MS 39232


Security Finance                        T-Mobile                              Tower Loan
xxxxx0567                               PO Box 742596                         xxxxxxx3513
Attn: Bankruptcy                        Cincinnati, OH 45274-2596             Attn: Bankruptcy
PO Box 1893                                                                   PO Box 320001
Spartanburg, SC 29304                                                         Flowood, MS 39232


Sherdena Latrice Jackson                Texas Medicine Resources              Transworld Sys Inc/33
4900 Pear Ridge Drive, #2505            PO Box 8549                           xxxx0964
Dallas, TX 75287                        Ft Worth, TX 76124-0549               Attn: Compliance Dept
                                                                              PO Box 15618
                                                                              Wilmington, DE 19850




                                                   Page 14
    Case 19-32290-hdh13 Doc 13 Filed 07/23/19   Entered 07/23/19 17:46:59   Page 15 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson


United Revenue Corp.
xxx1987
204 Billings Street
Suite 120
Arlington, TX 76010


Verizon Wireless
PO Box 660108
Dallas, TX 75266-0108




Wells Fargo Bank NA
xxxxxxxxxxxx8761
Attn: Bankruptcy
1 Home Campus MAC X2303-01A
Des Moines, IA 50328


Willis Knighton Health System
2600 Greenwood Road
Shreveport, LA 71103




World Acceptance
xxxxxxx5801
Attn: Bankruptcy
PO Box 6429
Greenville, SC 29606




                                          Page 15
      Case 19-32290-hdh13 Doc 13 Filed 07/23/19                           Entered 07/23/19 17:46:59                    Page 16 of 21
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Sherdena Latrice Jackson                    xxx-xx-4379      §      CASE NO: 19-32290-hdh-13
       4900 Pear Ridge Drive, #2505                                 §
       Dallas, TX 75287                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                       7/23/2019
                                                                                                   DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                   Variable Plan Payments. See Monthly Schedule below.*
 Disbursements                                                                                   First (1)                 Second (2) (Other)
 Account Balance Reserve                                                                           $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                           $30.50                          See below*
 Filing Fee                                                                                        $0.00                          See below*
 Noticing Fee                                                                                     $74.55                          See below*

 Subtotal Expenses/Fees                                                                         $110.05                          See below*
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $199.95                          See below*


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                              Adequate              Adequate
                                                                           Scheduled           Value of       Protection           Protection
 Name                                 Collateral                             Amount           Collateral     Percentage       Payment Amount
 Garys Used Cars                      2011 Chevrolet Camaro SS             $10,347.00        $13,925.00          1.25%                $174.06

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                            $174.06

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                             Scheduled         Value of
 Name                                 Collateral                            Start Date         Amount         Collateral      Payment Amount

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                               $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-32290-hdh13 Doc 13 Filed 07/23/19                        Entered 07/23/19 17:46:59                 Page 17 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                  Collateral                           Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                  TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $174.06
      Debtor's Attorney, per mo:                                                                                                 $25.89
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                        $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $174.06
      Debtor's Attorney, per mo:                                                                           See Monthly Schedule below*
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                  $0.00

*Monthly Schedule

                               Account        Trustee                                   Subtotal                                Available
                   Plan        Balance     Percentage        Filing     Noticing      Expenses/                     Available          for
   Month        Payment        Reserve            Fee        Fees         Fees            Fees        Available      for APD     Attorney
      1          $310.00         $5.00         $30.50       $0.00        $74.55         $110.05       $199.95       $174.06      $25.89
      2          $310.00                       $31.00                                    $31.00       $279.00       $174.06     $104.94
      3          $310.00                       $31.00                                    $31.00       $279.00       $174.06     $104.94
      4          $310.00                       $31.00                                    $31.00       $279.00       $174.06     $104.94
      5          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
      6          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
      7          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
      8          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
      9          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     10          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     11          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     12          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     13          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     14          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     15          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     16          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     17          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     18          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $230.94
     19          $450.00                       $45.00                                    $45.00       $405.00       $174.06     $126.13




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-32290-hdh13 Doc 13 Filed 07/23/19                          Entered 07/23/19 17:46:59             Page 18 of 21
Case No:     19-32290-hdh-13
Debtor(s):   Sherdena Latrice Jackson




 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.




 DATED:________________________
         7/23/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-32290-hdh13 Doc 13 Filed 07/23/19                    Entered 07/23/19 17:46:59              Page 19 of 21


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:    Sherdena Latrice Jackson                                                CASE NO.     19-32290-hdh-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      7/23/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Aaron's Sales & Lease                          Brident Dental                                  Conn's HomePlus
Attn: Bankruptcy                               530 S. Main St.                                 Attn: Bankruptcy Dept
PO Box 100039                                  Orange, CA 92868                                PO Box 2358
Kennesaw, GA 30156                                                                             Beaumont, TX 77704



Action Revenue Recovery                        CMRE Financial Services                         Courtesy Lns
Attn: Bankruptcy                               Attn: Bankruptcy                                112 N Main
PO Box 4084                                    3075 E Imperial Hwy Ste 200                     Springhill, LA 71075
Monroe, LA 71211                               Brea, CA 92811



Ad Astra Recovery                              Comenity Bank/Victoria Secret                   Credit Bureau of Louisianna
7330 West 33rd Street North                    Attn: Bankruptcy                                Attn: Bankruptcy
Suite 118                                      PO Box 182125                                   PO Box 1107
Wichita, KS 67205                              Columbus, OH 43218                              Shreveport, LA 71163



AMCOL Systems, Inc.                            Commonwealth Financial Systems                  Credit Collection Services
Attn: Bankruptcy                               Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 21625                                   245 Main Street                                 725 Canton St
Columbia, SC 29221                             Dickson City, PA 18519                          Norwood, MA 02062



AT&T                                           Conn's Appliance Inc                            Credit One Bank
P.O. Box 5001                                  c/o Becket and Lee LLP                          ATTN: Bankruptcy Department
Carol Stream, IL 60197                         PO Box 3002                                     PO Box 98873
                                               Malvern PA 19355-1245                           Las Vegas, NV 89193
      Case 19-32290-hdh13 Doc 13 Filed 07/23/19                 Entered 07/23/19 17:46:59       Page 20 of 21


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE:   Sherdena Latrice Jackson                                       CASE NO.     19-32290-hdh-13

                                                                         CHAPTER       13

                                              Certificate of Service
                                              (Continuation Sheet #1)

ERC/Enhanced Recovery Corp                Leinart Law Firm                           Prestige Financial Svc
Attn: Bankruptcy                          11520 N. Central Expressway                Attn: Bankruptcy
8014 Bayberry Road                        Suite 212                                  351 W Opportunity Way
Jacksonville, FL 32256                    Dallas, Texas 75243                        Draper, UT 84020



Fingerhut                                 Loan by Phone LLC                          Questcare Medical Services
Attn: Bankruptcy                          201 Keith St. SW Ste. 80                   PO Box 201611
PO Box 1250                               Cleveland, TN 37311                        Dallas, TX 75320-1611
Saint Cloud, MN 56395



First Choice Emergency Room               Midland Funding                            Receivables Management Partners, LLC
PO Box 841047                             2365 Northside Dr Ste 300                  Attn: Bankruptcy
Dallas, TX 75284                          San Diego, CA 92108                        PO Box 21626
                                                                                     Waco, TX 76702



Garys Used Cars                           NCB Management Services                    RISE Credit
5515 Singleton Blvd                       Attn: Bankruptcy                           Attn: Bankruptcy
Dallas, TX 75212                          One Allied Drive                           PO Box 101808
                                          Trevose, PA 19053                          Fort Worth, TX 76185



Hillcrest Davidson & A                    Pathologists Bio-Med                       Security Finance
Attn: Bankruptcy                          P.O. Box 610483                            Attn: Bankruptcy
715 N Glenville - Suite 450               Dallas, TX 75261                           PO Box 1893
Richardson, TX 75081                                                                 Spartanburg, SC 29304



Hunter Warfield                           Plano Emergency Physicians                 Sherdena Latrice Jackson
Attention: Bankruptcy                     PO Box 42914                               4900 Pear Ridge Drive, #2505
4620 Woodland Corporate Blvd              Philadelphia, PA 19101-2914                Dallas, TX 75287
Tampa, FL 33614



Jefferson Capital Systems, LLC            Plaza Services, LLC                        Spectrum/Charter Communications
PO Box 1999                               110 Hammond Drive                          PO Box 790261
Saint Cloud, MN 56302                     Suite 110                                  Saint Louis, MO 63179-0261
                                          Atlanta, GA 30328
      Case 19-32290-hdh13 Doc 13 Filed 07/23/19               Entered 07/23/19 17:46:59        Page 21 of 21


                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               DALLAS DIVISION

  IN RE:   Sherdena Latrice Jackson                                     CASE NO.     19-32290-hdh-13

                                                                        CHAPTER      13

                                              Certificate of Service
                                              (Continuation Sheet #2)

Speedy/Rapid Cash                         Texas Radiology Associates               United Revenue Corp.
Attn: Bankruptcy Dept.                    PO Box 2285                              204 Billings Street
PO Box 780408                             Indianapolis, IN 46206-2285              Suite 120
Wichita, KS 67278                                                                  Arlington, TX 76010



State of Louisiana                        The Cash Store                           United States Trustee- Northern District
c/o Fraud & Recovery Dept                 Attn. Bankruptcy Dept.                   1100 Commerce St, Rm 976
PO Box 91147                              1901 Gateway Dr.                         Dallas, TX 75242
Baton Rouge, LA 70821-9147                Irving, TX 75038



State of Louisiana                        The General Insurance                    Verizon Wireless
c/o Fraud & Recovery Dept                 2700 N Stemmons Fwy, #1011               PO Box 660108
1627 N. 4th St.                           Dallas, TX 75207                         Dallas, TX 75266-0108
Baton Rouge, LA 70802



Stream Energy                             Title Max Corp HQ                        Wells Fargo Bank NA
PO Box 650026                             15 Bull St. Ste. 200                     Attn: Bankruptcy
Dallas, TX 75265                          Savannah, GA 31401                       1 Home Campus MAC X2303-01A
                                                                                   Des Moines, IA 50328



Synerprise Consulting Services, Inc       Tom Powers                               Willis Knighton Health System
Attn: Bankruptcy                          105 Decker Crt, Ste 1150                 2600 Greenwood Road
5651 Broadmoor                            Irving, TX 75062                         Shreveport, LA 71103
Mission, KS 66202



T-Mobile                                  Tower Loan                               World Acceptance
PO Box 742596                             Attn: Bankruptcy                         Attn: Bankruptcy
Cincinnati, OH 45274-2596                 PO Box 320001                            PO Box 6429
                                          Flowood, MS 39232                        Greenville, SC 29606



Texas Medicine Resources                  Transworld Sys Inc/33
PO Box 8549                               Attn: Compliance Dept
Ft Worth, TX 76124-0549                   PO Box 15618
                                          Wilmington, DE 19850
